Citation Nr: 1627528	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-14 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PSTD) and major depressive disorder. 


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to October 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the December 2009 rating decision, the RO denied entitlement to service connection for PTSD.  In the November 2011 rating decision, the RO denied entitlement to service connection for major depressive disorder.  

In May 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

As mentioned, the RO denied entitlement to service connection for PTSD and depression in separate rating decisions.  The Board notes that the Veteran's various VA treatment records include diagnoses of PTSD and major depressive disorder.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the PTSD claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.






	(CONTINUED ON NEXT PAGE)
REMAND

The Board finds that additional development is necessary prior to adjudication of the claim on appeal.  The Veteran contends that his PTSD is due to his in-service traumatic experiences in Korea.  The Veteran testified that he was exposed to sniper fire while working near the demilitarized zone (DMZ).  He stated that the sniper fire was not constant, but that he felt a constant threat all the time, and was not authorized to shoot back.  The Veteran testified that he found the bodies of two service members dismembered at the DMZ where he had been working the previous day.  The Veteran also testified that he was sexually assaulted by his squad leader during training while stationed in Missouri when he first entered service.  See Hearing Transcript pp. 7-8, 13, 18-20.

The Veteran stated that his sexual assault occurred during his training.  The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b); YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-80 (1999).  

The records obtained prior to the Veteran's entry into service include a November 1976 police report that the Veteran has a history of two driving offenses.  The Veteran's induction examinations and reports of medical history from November 1976 do not mention a history of, or the presence of, a mental disorder or substance abuse.  However, the Veteran's service personnel records indicate numerous disciplinary incidents in-service, culminating in his ultimate honorable discharge from service in October 1977.  These incidents appear to begin in June 1977 with a report of the Veteran drunkenly assaulting someone before being brought back to his post highly intoxicated.  Reports of drunk and disrespectful conduct continue through July, August, September, and the Veteran's discharge in October.  The Veteran's personnel records indicate possible behavioral changes and substance abuse which may be consistent with a sexual assault during the Veteran's service.  However, a medical opinion is needed to determine whether the record is consistent with behavioral changes indicating a personal assault during the Veteran's service. 

The Veteran's representative testified at the hearing and outlined in a May 2016 brief that the Veteran's claim for PTSD should be considered under 38 C.F.R. § 3.304(f)(3) because the Veteran was in constant fear for his life when stationed on the DMZ.  An additional part of that regulation states that a veteran's lay testimony may established the occurrence of a claimed stressor if it is "consistent with the places, types, and circumstances of the veteran's service."  In this instance, the Board finds that additional development should be undertaken to ascertain as to whether North Korean snipers did fire near the DMZ during the time the Veteran was stationed there.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA records dated from November 2011.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Follow appropriate procedures to ascertain whether the Veteran's statements that he was in constant fear while stationed along the DMZ because of North Korean sniper fire is consistent with his military service pursuant to 38 C.F.R. § 3.304(f)(3).  In particular, the Board is interested in ascertaining whether there were reports of North Koreans shooting near the DMZ during the period the Veteran was stationed there.

3.  After the development above has been undertaken, schedule the Veteran for a VA psychiatric examination.  The claims folder, access to Virtual VA and VBMS, and a copy of this remand must be provided to the examiner.  The examiner should review the record, and indicate such review in the examination report.  Following examination, to include any necessary tests and indicated studies, the examiner should do the following:

(1) Identify all acquired psychiatric disorders diagnosed on examination and in treatment records, to include PTSD and depression.  The Veteran's claimed stressors are in-service personal assault, seeing dismembered guards near the DMZ, and experiencing constant fear while stationed near the DMZ.  

(2) If PTSD is diagnosed, determine:
   
(i) Whether it is "at least as likely as not" (a 50 percent or greater probability) that the evidence demonstrates whether any behavioral changes in service (e.g. substance abuse, disrespectful behavior, etc.) could be regarded as indicative of the occurrence of sexual trauma as outlined in 38 C.F.R. § 3.304(f)(5).  The Veteran testified that he was assaulted during training by his squad leader.  His service personnel records document conduct problems until his discharge;

(ii) If the RO/AMC is able to corroborate that dismembered soldiers were found near the DMZ and/or that there were reports or other evidence of North Koreans shooting near the DMZ during the period the Veteran was stationed there, the examiner is asked to opine whether it is "at least as likely as not" (a 50 percent or greater probability) that either stressor is adequate to support a diagnosis of PTSD; and

(3) If PTSD is not diagnosed, whether it is "at least as likely as not" (a 50 percent or greater probability) that the Veteran has a current psychiatric disability that was incurred in or began during his military service.

The term "at least as likely as not" means at least 50 percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Opinions should be provided based on the results of prior psychiatric evaluations and the current psychiatric examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.  He/she should discuss the rationale for all stated opinions, whether favorable or unfavorable, based on the findings obtained from review of the record, citing to specific evidence in the file, if necessary.

If the examiner is unable to offer the requested opinion, it is essential that he/she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	(CONTINUED ON NEXT PAGE)



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



